Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindgren et al., WO 2018/007595.
	Lindgren teaches a medical dressing comprising as a shared feature of all the embodiments of the medical dressing a carrier material and a composite material that contains oil droplets dispersed in a matrix (abstract).  The composite material more particularly comprises said droplets dispersed in a matrix comprising cellulose derivatives and nanocellulose (page 2, lines 33-35).  The composite material is derived from an o/w Pickering emulsion stabilized by particles in the form of nanocellulose bound with a water-soluble cellulose derivative (page 4, lines 17-23).  Relevant to the present discussion, nanocellulose references nanocrystalline cellulose in some embodiments.  See page 4, lines 25-26, page 11, lines 13-16 and page 11, lines 24-26.  The stability/resilience of the composite material is attributed to the synergistic interactions between cellulose derivative and nanocellulose (page 11, lines 3-5).  
	The composite material is incorporated into a carrier material that is, in turn, provided on the would-facing side of a medical dressing (page 6, lines 24-26 and page 7, lines 8-10).  In a favored embodiment, the carrier material is a silicone-based adhesive (page 6, lines 5-6 and page 7, line 30 through page 8, line 2).
Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindgren et al., WO 2018/007595 as evidenced by Lostritto et al., U.S. Patent # 6,105,777.
On page 19, lines 8-11, there is contemplated as one of the commercial embodiments of a silicone adhesive Q72218 from Dow Corning.  Table 1 of Lostritto verifies that this product comprises PDMS. 
It is acknowledged that the Examiner has cited two references in the formulation of a 102 rejection.  According to section 2131.01 of the MPEP, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to:
(A) Prove the primary reference contains an  “enabled disclosure; ”
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.
	Applicant will recognize that Lostritto was relied upon here to illustrate that the limitations of claims 2 and 4 were inherently satisfied by Lindgren’s recitation of Q72218 as a suitable silicone adhesive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lindgren et al., WO 2018/007595.  A support coated with the carrier/composite mixture having a thickness of 0.1 mm (100 microns) to 10 mm is taught on page 7, lines 12-14.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 1, 2, and 4-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wibaux et al., U.S. Patent Application Publication No. 2015/0367021.  Wilbaux is directed to antimicrobial adhesives comprising a pressure sensitive adhesive host of which silicone PSAs containing a combination of polydimethylsiloxane gum and MQ tackifying resin are exemplary.  Antimicrobial agents are, of course, a key additive but the adhesive formulated may contain various other types of adjuvant including moisture-absorbing components.  Microbial growth requires the presence of water so these too would be an integral aspect of an antimicrobial adhesive and, in fact, a comprehensive list of suitable moisture absorbing agents is outlined in [0055-0065].  Relevant to the present discussion, one absorbing agent disclosed is microcrystalline cellulose [0057].  
The Examiner appreciates that the claims mandate the presence of cellulose nanocrystals, as opposed to microcrystals.  It is submitted, however, that the skilled artisan would appreciate that cellulosic filler/fiber with nanoscale dimensions would also be capable moisture absorbers.  In fact, nanoparticles are widely recognized as having a larger surface area than their micron-sized congeners thereby ostensibly enhancing their water-absorbing activity beyond that of the microparticulate/microcrystalline homologues.  
As for claim 5, to the extent that the cellulosic material is being used in the same capacity in an adhesive comprised of the same host material, the act of optimizing its weight contribution as a matter of routine experimentation would lead a skilled practitioner to the range set forth in claim 5.
Concerning claims 7-11, the Examiner is of the belief that, insofar as similar loadings of a comparable additive are being added to a similarly-constituted adhesive, the impact of adding the additive on the properties of said adhesive will be the same.  That means, in the context of claim 8, for instance, the dry peel adhesive will not be reduced by any more than 30% due to the presence of the cellulose nanocrystals.  Similar statements could be made concerning the modification in properties as defined by claims 7, 8, and 10-11.  Regarding claim 12, the Specification does not suggest that the degree to which the nanocrystals are extracted pertains to any particular characteristic of the silicone host or the nanoparticles, such as the extent of crosslinking of the former.  Thus, it would appear that conducting the extractables test summarized on page 20 of the Specification on cellulose nanocrystal-filled silicone adhesives gleaned from the teachings of Wibaux, and common knowledge among those having ordinary skill about differences in the surface area of nanocrystals relative to microcrystals, would yield the same result as is required by claim 12.
Allowable Subject Matter
Claims 3, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC S. ZIMMER
Examiner
Art Unit 1765



May 6, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765